Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered October 5, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Defendant’s claims pursuant to Batson v Kentucky (476 US 79 [1986]) are unpreserved and we decline to review them in the interest of justice (see People v James, 99 NY2d 264 [2002]). The record establishes that defendant abandoned his request *387that the People provide race-neutral explanations for the particular peremptory challenges at issue on appeal.
Defendant’s arrest photograph was admitted for relevant purposes (see People v Larry, 178 AD2d 282 [1991], lv denied 79 NY2d 1003 [1992]). Defendant’s remaining contentions concerning this photograph are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.